 

   

 

Case 1:21-cr-00022-NONE-SKO Document 7 fue 02/12/21 _ISsUl
AO 442 (Rev, L1/11) Arrest Warrant ( al PES » . r ED

UNITED STATES DISTRICT COURT

 

 

for the’ - . FEB 1.22021
Eastern District of California éueRK: U.8, DISTRIGT GOURT..
‘ alla BISTRIGT OF CALIFORNIA
United States of America “ath

v. ‘)

) Case No. . ;
NATHAN DANIEL LARSON ) 1:21-cr-00022-NONE-SKO

)
)

: )

Defendant *
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person.to be arresied) NATHAN DANIEL LARSON " . 3
who is accused of an offense or violation based on the following document filed with the court:

(% Indictment C1 Superseding Indictment Ol Information 0 Superseding Information © Complaint
G Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1201(a), (d) and (g) ~ Kidnapping and Attempt

18 U.S.C. § 2423(a) — Transportation of Minor with Intent to ‘Engage in Illegal Sexual Activity
18 U.S.C. § 2422(b) - Online Coercion and Enticement

18 U.S.C, § 2251(a) and (e) — Sexual Exploitation of a Minor and Attempt

18 U.S.C. § 2252(a)(2) — Receipt and Distribution of Child Pornography

18 USC §§ 2253 and 2428

Date: ___ 01/28/2024 7 B Melloli.

Issuing officer’s 3 Signals e

City and state: Fresno, CA B McAuliffe, Magistrate: Judgr
, Printed name and title

 

Return

 

This warrant was received on (date) _(¢ /“@ & /e/ and the person-was arrested on (date) _€/ /// @.. /

at (city and state) LRES AS oO, C4

—“\/f = or 7 ra

Arresting officer’s signature

DADA CHEAM SRECURL AGENT

Printed name and title

 

 

 
